                                          Case 2:18-cv-01072-MCE-AC Document 123 Filed 04/19/21 Page 1 of 3


                                      1   JORDAN S. ALTURA (SBN: 209431)
                                          jaltura@grsm.com
                                      2   JENNIFER N. WAHLGREN (SBN: 249556)
                                          jwahlgren@grsm.com
                                      3   GORDON REES SCULLY MANSUKHANI, LLP
                                          275 Battery Street, Suite 2000
                                      4   San Francisco, CA 94111
                                          Telephone: (415) 986-5900
                                      5   Facsimile: (415) 986-8054

                                      6   Attorneys for Defendants
                                          AMERIPRISE AUTO & HOME INSURANCE AGENCY, INC. and
                                      7   IDS PROPERTY CASUALTY INSURANCE COMPANY

                                      8   Kamlesh Banga
                                          P.O. Box 5656
                                      9   Vallejo, CA 94591
                                          Telephone: (707) 342 – 1692
                                     10

                                     11   PLAINTIFF IN PRO PER
Gordon Rees Scully Mansukhani, LLP




                                     12
    275 Battery Street, Suite 2000




                                     13                             UNITED STATES DISTRICT COURT
      San Francisco, CA 94111




                                     14                             EASTERN DISTRICT OF CALIFORNIA

                                     15

                                     16   KAMLESH BANGA,                              Case No. 2:18-cv-01072-MCE-AC
                                     17                Plaintiff,                     STIPULATION TO EXTEND
                                                                                      DEADLINES FOR DEPOSITIONS
                                     18         vs.                                   AND DISPOSITIVE MOTIONS;
                                                                                      [PROPOSED] ORDER
                                     19   AMERIPRISE AUTO & HOME INSURANCE
                                          AGENCY AND DOES 1 through 10 inclusive
                                     20
                                                       Defendant.
                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                             STIPULATION TO EXTEND DEADLINES FOR DEPOSITIONS AND DISPOSITIVE
                                                                     MOTIONS; ORDER
                                          Case 2:18-cv-01072-MCE-AC Document 123 Filed 04/19/21 Page 2 of 3


                                      1           Plaintiff Kamlesh Banga, in pro per (“Banga”), and Defendants Ameriprise Auto & Home

                                      2   Insurance Agency, Inc. and IDS Property Casualty Insurance Company (“IDS”) (collectively

                                      3   “Defendants”), by and through their attorneys of record, hereby stipulate as follows:

                                      4           WHEREAS, on February 24, 2021 pursuant to the parties’ stipulation, the Court issued an

                                      5   order extending until May 3, 2021, the deadline for Banga to take the Rule 30(b)(6) depositions of

                                      6   Defendants. (“Order”; ECF No. 119.) The Court also continued the deadline for hearings on

                                      7   dispositive motions to June 9, 2021.

                                      8           WHERAS, following entry of the Order, counsel for Defendants unexpectedly needed to

                                      9   go on medical leave. Counsel anticipates returning to work within the next 30-45 days.

                                     10           WHEREAS, the parties have met and conferred, and agree that due to counsel’s medical

                                     11   leave, it is necessary to continue the deposition and dispositive motion deadlines. The parties
Gordon Rees Scully Mansukhani, LLP




                                     12   therefore agree that, with the Court’s approval, Banga should have until June 17, 2021 to complete
    275 Battery Street, Suite 2000




                                     13   the Rule 30(b)(6) depositions of Defendants, and the deadline for hearings on dispositive motions
      San Francisco, CA 94111




                                     14   should be continued to August 4, 2021.

                                     15           WHEREAS, the parties are not requesting a continuance of any other deadlines.
                                     16           WHEREAS, this is the parties’ third stipulation for a continuance of deadlines.
                                     17           THEREFORE, IT IS HEREBY STIPULATED AND AGREED:
                                     18           Banga should have until June 17, 2021 to complete the Rule 30(b)(6) depositions of
                                     19   Defendants and the deadline for hearings on dispositive motions should be continued to August 4,
                                     20   2021.
                                     21                  SO STIPULATED.
                                     22   Dated: April 15, 2021                        By /s/ Kamlesh Banga (as authorized on 4/15/21 )
                                                                                              Kamlesh Banga
                                     23                                                PLAINTIFF IN PRO PER
                                     24
                                          Dated: April 15, 2021                        GORDON REES SCULLY MANSUKHANI, LLP
                                     25
                                                                          By /s/ Jordan S. Altura
                                     26                                          Jordan S. Altura
                                                                                 Jennifer N. Wahlgren
                                     27                                   Attorneys for Defendants
                                                                          AMERIPRISE AUTO & HOME INSURANCE
                                     28                                   AGENCY, INC. and IDS PROPERTY
                                                                          CASUALTY INSURANCE COMPANY
                                                                             -1-
                                              STIPULATION TO EXTEND DEADLINES FOR DEPOSITIONS AND DISPOSITIVE
                                                                      MOTIONS; ORDER
                                          Case 2:18-cv-01072-MCE-AC Document 123 Filed 04/19/21 Page 3 of 3


                                      1                                       [PROPOSED] ORDER

                                      2          The Court, having reviewed the stipulation, hereby finds good cause to modify the Status

                                      3   Order in this action as follows: Banga shall have until June 17, 2021 to conduct the Rule 30(b)(6)

                                      4   depositions of Defendants and the deadline for hearings on dispositive motions shall be continued

                                      5   to August 4, 2021.

                                      6          IT IS SO ORDERED.

                                      7

                                      8   Dated: April 19, 2021

                                      9

                                     10

                                     11
Gordon Rees Scully Mansukhani, LLP




                                     12
    275 Battery Street, Suite 2000




                                     13
      San Francisco, CA 94111




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28
                                                                            -2-
                                              STIPULATION TO EXTEND DEADLINES FOR DEPOSITIONS AND DISPOSITIVE
                                                                      MOTIONS; ORDER
